Title: To Thomas Jefferson from Beesly Edgar Joel, 9 February 1781
From: Joel, Beesly Edgar
To: Jefferson, Thomas



Sir
Williamsburg Feby. 9th 1781.

In consequence of your Letter, and approbation I proceded with the utmost rapidity to this place. After a delay of five or six days, (the usual fatality attending our service) for Captain Maxwell, I wrote to General Nelson pointing out the necessity of expidition in an affair of this nature; and obtain’d an Order on the Ship-Yard, to be supplyed with such necessarys, and workmen, as I should demand. I found no vessel here but the dragon, which had lain many month under water; by the advice of, and Assurance of Mr. Cole she was totally unfit for service, I by the assistance of the Commanding Officer of the Navy proceded to raise her up, and in five days had the pleasure to see her in forwardness for the intended service. Contrary winds detain’d me in the river untill the 6th. Ult. when having procured a Pilot I got under way to run out, but was by his ignorance, and inattention run on the Bar where she lay three days. During this time, forgetting the station in which I have hitherto moved, but anxious only for the service of a country in whose cause I have engaged, and who have suffer’d so much disgrace by the present procedings of the Enemy, I cond[escended] even to the meanest employments of a common Sailor, sharing in every fategue, and injuring my constitution which you can easy immagine is none of the most indelicate. Hitherto I had informed Genl. Nelson of my procedings both by Letter, and by Mr. Cole. You cannot immagine my surprise, when yesterday Just as I was going down, (after having remain’d without rest for three nights on service) to receive the inclosed. You must pardon Sir, the freedom I am going to take in a few observations my duty to myself obliges me to make.
It is Sir generally the case, when a man animated perhaps by a spirit, more enterprizing than the most part of his Fellow creatures; puts himself in the Front of danger, he meets with every obstruction which delay, or want of Judgment can throw in his way.
General Nelson was no stranger to my conduct. If he disaproves of it; why not stop it in the Bud? But at the instant when ev’ry  thing was prepar’d, and I ensured of success was going to proced on an enterprize, beyond the resolution of every one; to be thus stop’t is surly strange! and must cast a shade on me which to prevent, you must allow me, to give to the Public a circumstantial account of my conduct; of my Offer, assiduity, exertion, and design, that the People of this country may see, I dared to serve them, And the Enemy in their laugh at the abortion of the scheme, may not Join my name to the objects of their ridicule. Schemes out of the common Line, either for the danger, or singularity of the attempt, untill crown’d with success is beyond the comprehension of the vulgar. But from you or Genl. Nelson who move in more exalted spheres other steps are to be expected. If this prevention of my proceeding, issues from a doubt of my success, I can convince the world of the falacy of their arguments who pretend to deny it. The Dragon is now from the preparations made in her unfit for any other service; I shall anxiously wait for your orders to go down with her, and allow me to observe if succesfull she will be of more service than the whole fleet have hither to been, which now lays, and I fear will remain so totally unprepared, and useless. The World must now be a judge of my intentions. Virginia must acknowledge that without an Idea of reward I have offer’d myself a victim for her service, satisfied should I escape with honor I hope to throw on her. Let them know this and then Judge whether such a design deserves encouragement or obstructions.
I have the honor to be with unfeigned respect your Ob. H Svt.,

B: Edgar Joel

